DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Eddison (US 6,321,857).

With regard to claim 1, Eddison discloses a drilling apparatus for releasing rods stuck in surrounding ground comprising (note that the phrase “for releasing rods…” merely refers to the intended use of the apparatus and is given little patentable weight):
- a motor device configured to generate torque (Eddison discloses a motor either at the surface or downhole—see column 6, lines 46-53; column 1, lines 19-42);
- a drilling assembly connected to the motor device, comprising a plurality of drilling rods (20) configuring a longitudinal axis of the drilling assembly;
- a drilling bit (28) connected to the plurality of drilling rods;
(48) of the drilling assembly, positioned between the drilling rods at a predetermined position with respect to the bit so as to divide the drilling assembly into an upper and a lower part, configured to selectively disrupt the torque transmission between the upper and lower part of the drilling assembly (the clutch 48 can selectively disconnect portions of the upper part of the drill string from portions of the lower part of the drill string);
wherein the drilling apparatus comprises:
- a device (34) for generating forced vibrations due to centrifugal force orthogonal to the longitudinal axis (A) and rotating around the longitudinal axis (A), the centrifugal-force vibration generator device comprising a first body (34) integral with the upper part.

Eddison fails to teach or suggest at least a second body integral with the lower part of the assembly, and thus Eddison fails to teach the first configuration and the second configuration as specifically called for in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

This application is in condition for allowance except for the following formal matters:
In the Specification:
In the Abstract: The phrase “are described” in lines 1-2 should be deleted, as it is a phrase which can be implied.  See MPEP 608.01(b).
Page 3, line 6, numeral “155” should be changed to --115--.
Page 5, line 20, --the-- should be inserted between “portion of” and “assembly”.
Page 12, line 10, --a-- should be inserted between “in” and “resonance”.
Page 12, line 12, a period should be inserted between “maximum” and “by”.
Page 12, line 23, from the context of the sentence, it appears that the word --not-- should be inserted between “are” and “known”.

In the claims:
	It is suggested that claim 1 be amended in the following way to improve readability and clarity.
1. (Currently amended) A drilling apparatus for releasing rods stuck in surrounding ground comprising:
- a motor device configured to generate torque;
- a drilling assembly connected to the motor device, comprising a plurality of drilling rods defining a longitudinal axis (A) of the drilling assembly;
- a drilling bit connected to the plurality of drilling rods;
- a torsional coupling device of the drilling assembly, positioned between the drilling rods at a predetermined position with respect to the bit so as to divide the drilling assembly into an upper and a lower part, configured to selectively disrupt the torque 
- a device for generating forced vibrations due to centrifugal force orthogonal to the longitudinal axis (A) and rotating around the longitudinal axis (A), the centrifugal-force vibration generator device comprising a first body integral with the upper part and a second body integral with the lower part of the drilling assembly, said first and second bodies configuring a dynamically balanced system when the upper part and the lower part rotate together;
wherein the drilling assembly has a first configuration and a second configuration;
wherein in the first configuration the torsional coupling device  transmits torque motion allowing the upper part and the lower part to rotate together,  and the centrifugal-force vibration generator device does not produce vibration effects, the centrifugal-force vibration generator device being balanced in rotation with respect to the longitudinal axis (A); and
wherein in the second configuration  the torsional coupling device does not transmit torque motion allowing [[the]] rotation of the upper part of the drilling assembly with respect to the lower part of the drilling assembly and the centrifugal-force vibration generator device is unbalanced during the rotation of the upper part, thereby generating a rotating centrifugal-force vibration orthogonal to the longitudinal axis (A), adapted to establish a rotating bending stress regime in the lower part of the drilling assembly in order to release the [[a]]the drilling well.  

With regard to claims 2-5 and 7-16, --The-- should be inserted at the beginning of each of these claims.

Claim 6, line 1, the word “A” should be inserted at the beginning of this claim.
Claim 6, lines 5 and 12, “a drilling well” should be changed to --the drilling well--, as this element has already been introduced in claim 1.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676